DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 10/28/2022. Claims 1-15 have been examined.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/17/2022&06/07/2022  were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5,7,8, 13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Specification
The abstract of the disclosure is objected to because the abstract exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6,9-12,14  are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP et al – TR 23.748 V1.2.0 (2020-11) - Technical Specification Group Services and System Aspects; Study on enhancement of support for Edge Computing in 5G Core network (3GPP hereinafter)  in view of  Nicolaescu et al. Edge Data Repositories – The Design to  store, process and sent system at the Edge. – February 2020 ( Nicolaescu hereinafter) 

Regarding claim 1,


3GPP teaches a method performed by an edge application server discover function (EASDF) entity to discover an edge application server (EAS) (Section 6..22 - an enhanced DNS Forwarder here referred to as "LDNSR". LDNSR supports Edge AS Discovery using DNS using knowledge of the 5GC connectivity of the UE ). the method comprising: 

receiving EAS domain configuration information comprising an enhanced domain name system (DNS) client subnet (ECS) option from [..] repository ; receiving a protocol data unit (PDU) session state report message comprising a DNS message processing rule from a session management function (SMF) (Section 6.22 -  LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN) [..] At PDU Session establishment, the SMF decides the LDNSR serving the UE and provides it to the UE as the PDU Session DNS Server. The interaction between SMF and LDNSR is as described in clause - Section 6.22.2 - At PDU session establishment, the SMF selects the LDNSR based on SMF local configuration or using NF selection mechanism provided by NRF and informs the LDNSR for the PDU Session and provides it to the UE as the PDU Session DNS Server. The LDNSR needs to maintain a PDU session context during the lifetime of the PDU session that may also be created at this stage. The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location. Option 2b: An indication to forward DNS query with FQDN(s) corresponding to DNAI which has no direct connectivity to LDNSR. Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs).

 receiving a DNS query message from a user equipment (UE);  processing the DNS query message based on the EAS domain configuration information and the PDU session state report message; transmitting the processed DNS query message to a DNS server ( Section 6.22& Section 6.22.2 - Based on the configuration received from the SMF for the FQDN in the DNS query, the LDNSR determines the forwarding parameters: Option 1: The IP address to add as ECS DNS option. This IP address may correspond to the DNAI/Local PSA selected by the SMF for the UE location and a target domain. Option 2a (with direct connectivity between LDNSR and L-DNS): The address of L-DNS server towards which to propagate a DNS request. This L-DNS address may correspond to the DNAI associated by the SMF with the UE location and a target domain. Option 2b (without direct connectivity between LDNSR and L-DNS): The LDNSR requests the SMF to forward a DNS query).  


 receiving a DNS response message comprising an EAS internet protocol (IP) address from the DNS server in response to the processed DNS query message: and transmitting the DNS response message to the UE (Section 6.22 & 6.22.2 - after receiving the DNS response, the LDNSR may inform SMF with IP address of EAS and FQDN if certain criteria set by SMF are matched, e.g., the IP address of EAS in DNS response is within the IP range(s) indicated by SMF, - The LDNSR sends DNS response to UE via PSA1). 

3GPP teaches receiving an enhanced domain name system (DNS) client subnet (ECS) option from an SMF (repository) (Section 6.22& Section 6.22.2 – receiving an ECS option from SMF – Note :SMF includes a repository (storage location) that stores the ECS option before transmitting to LDNSR). 
 However, 3GPP does not explicitly teach that the repository is an edge domain repository (EDR). 

Nicolaescu teaches an edge domain repository (Abstract; Introduction – EDRs). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 3GPP to include the teachings of Nicolaescu.  The motivation for doing so is to allow system to use EDRs instead of SMF in order to  improve connectivity and reduce upstream stress, by using persistent, Network-layer storage. Data from the domains can be more accessible and usage at points closer to Edge networks for efficiency and latency purposes (Section – Introduction – Nicolaescu )
Regarding claim 2,


3GPP further teaches 
wherein the EAS domain configuration information further comprise at least one of a plurality of DNS server addresses, a plurality of ECS options, a plurality of data network access identifiers (DNAIs), or a plurality of edge computer area names (ECANs) for each fully qualified domain name (FQDN) (Section – 6.22.2 - Option 2a (with direct connectivity between LDNSR and L-DNS): The address of L-DNS server towards which to propagate a DNS request. This L-DNS address may correspond to the DNAI associated by the SMF with the UE location and a target domain. - The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs).  


Regarding claim 3,


3GPP further teaches 
wherein the PDU session state report message further comprises at least one of UE identifier. UE internet protocol (IP) address, Ethernet medium access control (MAC) address of the UE, or subscription permanent identifier (SUPI) (Section – 6.22.2 LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN. .  For the above options, SMF maps user location into DNAI/Local PSA for the Application Traffic. That may reuse existing information defined in Release 16: - Information of the topology of UPFs and N6 accesses to the DNs - Application Layer information received via AF influence on routing API. - PDU Session information, e.g. any PDU Session Local PSA).
Regarding claim 4,


3GPP further teaches 
wherein the DNS query message further comprises at least one of fully qualified domain name (FQDN) related to the EAS or the IP address of the UE (Section – 6.22.2 LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN - The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location. Option 2b: An indication to forward DNS query with FQDN(s) corresponding to DNAI which has no direct connectivity to LDNSR. Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs). 

Regarding claim 6,

3GPP further teaches 
wherein the DNS server comprises at least one of a central DNS (C-DNS) server or a local DNS (L-DNS) server (Fig. 6.22.2-1  Section 6.22.2 – L-DSN or C-DNS).  


Regarding claim 9,

3GPP teaches an edge application server discover function (EASDF) entity to discover an edge application server (EAS), the EASDF entity comprising:  (Section 6..22 - an enhanced DNS Forwarder here referred to as "LDNSR". LDNSR supports Edge AS Discovery using DNS using knowledge of the 5GC connectivity of the UE ). the method comprising: 

a transceiver; and a processor configured to: control the transceiver to receive EAS domain configuration information comprising an enhanced domain name system (DNS) client subnet (ECS) option from [..] repository ; control the transceiver to receive a protocol data unit (PDU) session state report message comprising a DNS message processing rule from a session management function (SMF) (Section 6.22 -  LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN) [..] At PDU Session establishment, the SMF decides the LDNSR serving the UE and provides it to the UE as the PDU Session DNS Server. The interaction between SMF and LDNSR is as described in clause Section - 6.22.2 - At PDU session establishment, the SMF selects the LDNSR based on SMF local configuration or using NF selection mechanism provided by NRF and informs the LDNSR for the PDU Session and provides it to the UE as the PDU Session DNS Server. The LDNSR needs to maintain a PDU session context during the lifetime of the PDU session that may also be created at this stage. The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location. Option 2b: An indication to forward DNS query with FQDN(s) corresponding to DNAI which has no direct connectivity to LDNSR. Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs).

control the transceiver to receive a DNS query message from a user equipment (UE);  processing the DNS query message based on the EAS domain configuration information and the PDU session state report message; control the transceiver to transmit the processed DNS query message to a DNS server ( Section 6.22& Section 6.22.2 - Based on the configuration received from the SMF for the FQDN in the DNS query, the LDNSR determines the forwarding parameters: Option 1: The IP address to add as ECS DNS option. This IP address may correspond to the DNAI/Local PSA selected by the SMF for the UE location and a target domain. Option 2a (with direct connectivity between LDNSR and L-DNS): The address of L-DNS server towards which to propagate a DNS request. This L-DNS address may correspond to the DNAI associated by the SMF with the UE location and a target domain. Option 2b (without direct connectivity between LDNSR and L-DNS): The LDNSR requests the SMF to forward a DNS query);: 


control the transceiver to receive a DNS response message comprising an EAS internet protocol (IP) address from the DNS server in response to the processed DNS query message: and control the transceiver to transmit the DNS response message to the UE (Section 6.22 & 6.22.2 - after receiving the DNS response, the LDNSR may inform SMF with IP address of EAS and FQDN if certain criteria set by SMF are matched, e.g., the IP address of EAS in DNS response is within the IP range(s) indicated by SMF, - The LDNSR sends DNS response to UE via PSA1). 

3GPP teaches receiving an enhanced domain name system (DNS) client subnet (ECS) option from an SMF (repository) (Section 6.22& Section 6.22.2 – receiving an ECS option from SMF – Note :SMF includes a repository (storage location) that stores the ECS option before transmitting to LDNSR). 
 However, 3GPP does not explicitly teach that the repository is an edge domain repository (EDR). 

Nicolaescu teaches an edge domain repository (Abstract; Introduction – EDRs). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 3GPP to include the teachings of Nicolaescu.  The motivation for doing so is to allow system to use EDRs instead of SMF in order to  improve connectivity and reduce upstream stress, by using persistent, Network-layer storage. Data from the domains can be more accessible and usage at points closer to Edge networks for efficiency and latency purposes (Section – Introduction – Nicolaescu )
Regarding claim 10,


3GPP further teaches 
wherein the EAS domain configuration information further comprise at least one of a plurality of DNS server addresses, a plurality of ECS options, a plurality of data network access identifiers (DNAIs), or a plurality of edge computer area names (ECANs) for each fully qualified domain name (FQDN) (Section – 6.22.2 - Option 2a (with direct connectivity between LDNSR and L-DNS): The address of L-DNS server towards which to propagate a DNS request. This L-DNS address may correspond to the DNAI associated by the SMF with the UE location and a target domain. - The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs).  






Regarding claim 11,

3GPP further teaches 
wherein the PDU session state report message further comprises at least one of UE identifier. UE internet protocol (IP) address, Ethernet medium access control (MAC) address of the UE, or subscription permanent identifier (SUPI) (Section – 6.22.2 LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN. .  For the above options, SMF maps user location into DNAI/Local PSA for the Application Traffic. That may reuse existing information defined in Release 16: - Information of the topology of UPFs and N6 accesses to the DNs - Application Layer information received via AF influence on routing API. - PDU Session information, e.g. any PDU Session Local PSA).
Regarding claim 12,


3GPP further teaches 
wherein the DNS query message further comprises at least one of fully qualified domain name (FQDN) related to the EAS or the IP address of the UE (Section – 6.22.2 LDNSR receives UL DNS query, inserts an ECS option, which includes an IP address/prefix obtained from SMF, into the DNS query and sends to C-DNS. The ECS option is related with the user location and possibly the requested FQDN - The SMF may provide to the LDNSR Option 1: The ECS option (IP address corresponding to DNAI available to UE's location). Option 2a: The address of L-DNS server serving the DNAI available to UE's location. Option 2b: An indication to forward DNS query with FQDN(s) corresponding to DNAI which has no direct connectivity to LDNSR. Based on the UE location, at PDU session establishment and during UE mobility the SMF may provide the LDNSR with ECS option and L-DNS server address for the relevant FQDNs).

Regarding claim 14,

3GPP further teaches 
wherein the DNS server comprises at least one of a central DNS (C-DNS) server or a local DNS (L-DNS) server (Fig. 6.22.2-1  Section 6.22.2 – L-DSN or C-DNS).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445